Citation Nr: 1236839	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  12-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether VA was correct to count income from California Winery Workers Pension Plan Trust for VA disability pension purposes, to include whether the debt of 1,177.00 dollars was  properly calculated.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel





INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office/Pension Management Center (RO) in St. Paul, Minnesota.  In that decision, the RO determined that the monies received from California Winery Workers Pension Plan Trust was countable income, which result in a reduction of his VA pension benefits.  He was also advised that if he continued to take payments at his present rate, without accepting the proposed reduction, an overpayment could occur.  Thereafter, in a decision dated on February 4, 2012, it was determined that the Veteran had been overpaid in the amount of $ 1,177.00.   In his substantive appeal, which was dated February 20, 2012, the Veteran indicating that he was appealing the validity of the debt as well as the determination to count income from California Winery Workers Pension Plan Trust for VA disability pension purposes.  Given the nature of the Veteran's claim and how the income counting question and debt question intersect, the Board has recharacterized the issue as listed.

In the February 2012 statement, the Veteran asked for a waiver of overpayment of the $1,177.00 debt.  That issue is referred to the Waivers and Compromises (CWOC) for proper consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received in September 2012, the Veteran requested a "personal hearing."  This followed an earlier withdrawal of a request for a hearing before a RO Decision Review Officer.  Multiple attempts were made to clarify his request.  Thus, given that the September 2012 statement followed the notification that the matter had been certified to the Board, and that it was within the window to request a hearing, the Board has interpreted this statement as a request for a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board.  

Because a Travel Board hearing has not been provided, a remand of this matter to the RO is warranted to allow the Veteran to attend the requested personal hearing to support his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


